BLACKBIRD, Justice.
This is an attempted appeal by petition in error, with case made attached, from a judgment rendered by the trial court on September 10, 1956, in an action originally commenced by some of the heirs of Theodore Wagner, deceased, to partition a quarter section of the land of said decedent’s estate. After the overruling of the motion for new trial filed on behalf of the parties designated herein as plaintiffs in error, they gave notice of appeal, and, preliminary to the lodging of an appeal in this court, caused certain proceedings for that purpose to be had in the trial court, including settlement and signing of the case made by the judge of said court, on February 1st, 1957. The petition in error, with case made attached, was not filed in this court until March 8, 1957, which, as will be noticed, was more than twenty days after the settlement of the case made.
Our statute requires that: “All proceedings by case made for reversing, vacating or modifying judgments or final orders shall be commenced within twenty (20) days from the date the case made is settled; * * *.” Tit. 12 O.S.Í955, Supp. § 972.
It is apparent from this provision of the statute, that this court is without jurisdiction to review the judgment herein sought to be reversed. The present proceedings for that purpose are therefore hereby dismissed.
CORN, V. C. J., and HALLEY, JOHNSON, WILLIAMS and JACKSON, JJ., concur.